This was an action to recover damages for the killing by defendant of plaintiff's cow. This cause is submitted upon the merits and also upon a motion to strike the bill of exceptions.
The motion to strike the bill of exceptions must be overruled. There is incorporated in the bill of exceptions, and at the end thereof, an agreement, by counsel representing respectively the appellant and appellee, that the bill of exceptions is correct, and that it might be established without further proof. This dispensed with the formalities required by the act of the Legislature found in the General Acts of 1915, p. 816.
Special pleas filed to the complaint were stricken at the instance of the plaintiff. These several pleas amounted to nothing more or less than the general issue, and the defendant had the privilege of proving any fact or circumstance alleged in the various pleas under his plea of the general issue. *Page 688 
Striking them was error, if any, without injury. Supreme Court rule 45 (175 Ala. xxi, 61 South. ix); Barnes v. Marshall,193 Ala. 94, 69 So. 436.
The court's action in striking amended plea 3, made the basis of assignment of error 9, is not presented for review, as the motion to strike this amended plea is not set out in the record, and this ruling of the court is not presented by bill of exceptions. The assignments of error based upon the rulings of the court upon the evidence are without error. The evidence objected to was relevant and competent.
Charge 6 pretermits the consideration of the evidence and was properly refused. Many of the special charges requested by the defendant, relating to the burden of proof, were directly in opposition to section 5476 of the Code of 1907, and were properly refused. L.  N. R. R. Co. v. Davis, 196 Ala. 14,71 So. 682.
Other of defendant's special charges had already been covered by the general oral charge of the court. We refer especially to the following correct statement of the law given by the court to the jury:
"If you should believe from this evidence that this cow went on the defendant's track, and that as soon as the engineer saw the cow, or perceived the danger the cow was in, he used all means necessary to stop the train to prevent injury to the cow, then the railroad company would not be liable. On the other hand, if the railroad company has failed to satisfy you that the engineer operating its train was not guilty of negligence, then the railroad company would be liable for killing the cow."
The evidence as to the value of the cow, while somewhat in conflict, sufficiently justified the assessment of damages made by the jury.
The motion for new trial was properly overruled. The judgment of the lower court is affirmed.
Affirmed.